                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES – GENERAL                        ‘O’
     Case No.        2:18-cv-08398-CAS-JPRx                              Date     October 29, 2018
     Title           ROBERT GARBER V. UNITED STATES OF AMERICA, ET AL.




     Present: The Honorable             CHRISTINA A. SNYDER
              Catherine Jeang                              Not Present                          N/A
               Deputy Clerk                       Court Reporter / Recorder                   Tape No.

             Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                          Not Present                                           Not Present
     Proceedings:             (IN CHAMBERS) - EX PARTE APPLICATION TO REMAND
                              CASE (Dkt. 9, filed October 3, 2018)

I.       INTRODUCTION AND BACKGROUND
      The Court finds this motion appropriate for decision without oral argument. Fed.
R. Civ. P. 78; C.D. Cal. Local Rule 7-15. Accordingly, the hearing date of November 5,
2018 is vacated, and the matter is hereby taken under submission.
       On July 24, 2018, plaintiff pro se Robert Garber filed suit against defendant Sekret
Sneed, in her individual capacity, in the Superior Court of California County of Los
Angeles. Dkt. 1-1 (“Complaint”). Plaintiff alleges an invasion of privacy and/or the
intentional disclosure of personal information, pursuant to California Civil Code
§ 1798.53. Id. at 5. He also appears to allege that Sneed is liable for intentional infliction
of emotional distress. Id. at 3. Plaintiff’s claims stem from Sneed’s alleged disclosure of
certain private and biographical information about plaintiff while Sneed defended the
United States in a suit previously brought by plaintiff. Id. In that case, Sneed allegedly
failed to redact this information, which was included in court documents filed in a prior
proceeding. Id. At the time, Sneed was working as an Assistant U.S. Attorney
(“AUSA”) for the Central District of California. Id.
        The Chief of the Civil Division for the United States Attorney’s Office certified
that Sneed was acting within the course and scope of employment with the United States
at all times material to plaintiff’s allegations, and Sneed removed the state action to this
Court on September 28, 2018. Dkt. 1 – 2. Pursuant to 29 U.S.C § 2679(d)(2), the United
States then substituted itself as defendant, in place of Sneed. Dkt. 3.

         CV-549 (10/16)                  CIVIL MINUTES – GENERAL                                 Page 1 of 3
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL                      ‘O’
  Case No.        2:18-cv-08398-CAS-JPRx                      Date    October 29, 2018
  Title           ROBERT GARBER V. UNITED STATES OF AMERICA, ET AL.


       On October 3, 2018, plaintiff filed an Ex Parte Application to remand the case to
the state court. Dkt. 9 (“Mot.”). He filed a supplemental briefing on October 10, 2018.
Dkt. 16 (“Suppl.”). The government filed an opposition to plaintiff’s motion to remand
on October 15, 2018. (“Opp’n”). Plaintiff filed a reply on October 25, 2018. Dkt. 21
(“Reply”). Having carefully considered the parties’ arguments, the Court finds and
concludes as follows.
II.   DISCUSSION
       The Court finds remand proper, pursuant to two federal statutes. First, “[a] civil
action or criminal prosecution that is commenced in a State court and that is against or
directed to [the United States or any agency thereof or any officer (or person acting under
that officer) of the United States] may be removed by them to the district court of the
United States for the district and division embracing the place wherein it is pending.” 28
U.S.C.A. § 1442 (West). “To invoke § 1442(a)(1) removal, a defendant in a state court
action must demonstrate that (a) it is a ‘person’ within the meaning of the statute; (b)
there is a causal nexus between its actions, taken pursuant to a federal officer's directions,
and plaintiff's claims; and (c) it can assert a ‘colorable federal defense.’” Fidelitad, Inc.
v. Insitu, Inc., 904 F.3d 1095, 1099 (9th Cir. 2018) (citing Jefferson Cty. v. Acker, 527
U.S. 423, 431 (1999)) (internal quotations omitted).
       The government has sustained its burden of demonstrating that Section 1442(a)(1)
applies. As the government explains, plaintiff’s allegations arise out of Ms. Sneed’s
conduct while working as an AUSA. Opp’n at 5. In that capacity, Sneed allegedly failed
to redact certain instances of plaintiff’s private information which were included in
exhibits for a motion for summary judgment. Id. Sneed possesses a colorable federal
defense to plaintiff’s claim, because plaintiff alleges state law claims and sovereign
immunity bars state law claims against the United States and its agents for conduct within
the scope of federal employment, absent waiver. Id. (citing FDIC v. Meyer, 510 U.S.
471, 475 (1994)). Accordingly, pursuant to Section 1442(a)(1), the Court finds removal
proper.
      The Court finds that removal is also proper on the basis of 28 U.S.C. § 1346(b)(1),
which states that federal district courts have exclusive jurisdiction over Federal Tort
Claim Actions (“FTCA”). 28 U.S.C.A. § 1346(b)(1) (“[T]he district courts . . . shall have
exclusive jurisdiction of civil actions on claims against the United States, for money

      CV-549 (10/16)             CIVIL MINUTES – GENERAL                               Page 2 of 3
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL                          ‘O’
  Case No.         2:18-cv-08398-CAS-JPRx                           Date   October 29, 2018
  Title            ROBERT GARBER V. UNITED STATES OF AMERICA, ET AL.


damages ... for injury or loss of property, or personal injury or death caused by the
negligent or wrongful act or omission of any employee of the Government while acting
within the scope of his office or employment . . . ”).
       Plaintiff appears to be suing Sneed as an officer of the United States. The claims
arise out of Sneed’s conduct while working as an AUSA, and the Attorney General
certified that Sneed was a federal employee acting within the course and scope of her
employment when the alleged misconduct occurred. Opp’n at 1–2. In addition, while
plaintiff argues that the FTCA does not apply to his claims, see suppl. at 2; reply at 2, the
gravamen of plaintiff’s claim is an alleged invasion of privacy. This claim sounds in tort.
See 5 B. E. Witkin et al., Witkin Summary of California Law, Torts § 775 (11th ed. 2018)
(including Cal. Civ. Code 1798.53 in the chapter on torts). Therefore, plaintiff may only
bring this claim as an FTCA action against the United States. Kee v. United States, 168
F.3d 1133, 1135 (9th Cir. 1999). (“[A]s long as the claim is not one for a violation of the
Constitution or authorized by federal statute, the only remedy an injured person has in a
Tort Claims Act case is an action against the United States: ‘Any other civil action or
proceeding for money damages arising out of or relating to the same subject matter
against the employee or the employee's estate is precluded.’”). The United States may
remove the action to federal district court. 28 U.S.C.A. § 1346(b)(1).
III.   CONCLUSION
       In accordance with the foregoing, plaintiff’s motion is DENIED.
       IT IS SO ORDERED.
                                                                               00    00
                                                  Initials of Preparer           CMJ




       CV-549 (10/16)            CIVIL MINUTES – GENERAL                                  Page 3 of 3
